Title: From Thomas Jefferson to John Milledge, 22 November 1803
From: Jefferson, Thomas
To: Milledge, John


               
                  Dear Sir
                     
                  Washington Nov. 22. 03.
               
               Altho’ I am so late in answering your favor of Aug. 5. yet it was not unattended to; and has, in execution, had it’s effect. while we were negociating with the Creeks for the extension of your Oakmulgee boundary, we thought it unadvisable to press any other topic which would be disagreeable to them. as soon as the unfavorable turn which that negociation took, was known, I desired the Secretary at War to take the proper measures for effecting the object of your letter of Aug. 5. 
               The Cherokees have at length ceded to us the road from Knoxville to the Savanna, under some cautions & restrictions which it is believed they will soon retire from in practice. we have now to press on the Creeks a direct road from this place to New Orleans, passing always below the mountains. it will probably brush the Currahee mountain, pass through Tuckabatchee & Fort Stoddart. we hope to bring N. Orleans to within 1000. miles of this place, and that the post will pass it in 10. days. the acquisition of Louisiana will it is hoped put in our power the means of inducing all the Indians on this side to transplant themselves to the other side the Missisipi, before many years get about. 
               
               I thank you for the seeds & stones you have been so kind as to send me. I hope Congress will rise early enough to let me pass the month of March at home to superintend the planting them and some other things which may be growing & preparing enjoiment for me there when I retire from hence. Be so good as to present my respectful compliments to mrs Milledge, & to accept yourself my friendly salutations & assurances of great esteem & consideration.
               
                  Th: Jefferson
               
            